DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
 	The Amendment filed 02/22/2022 has been entered.  Claims 1-21 remain pending in the application. 
Reasons for Allowance
 	The following is an examiner's statement of reasons for allowance:
 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 9 as a whole.  
 	At best the prior arts of record, specifically, Kumar (US 2014/0181654) teaches a controller e.g., mobile device, that can be used to access and control a zone audio system e.g., for the play of audio and the management of audio/playlist queues; a playlist queue can be stored at a playback device, which can be wired to a router that is the central network access point for the zone audio system; there may be multiple playback devices; the controller can control audio play and queues at multiple zones or playback devices; a controller with access to a playback queue can edit the queue e.g., add or remove media; additional controllers/mobile devices may be able to access the queue, but may be prevented from accessing/controlling the queue unless they have proper credentials or authorization e.g., see Kumar [0090, 0219, 0221, 0224, 0228, 0053, 0058, 0060, 0074].  Ravindra (US 2018/0039916) teaches a first and second device that are sharing a 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 9 as a whole.

 	Thus, independent claims 1, 8 and 9 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ERIC J YOON/Primary Examiner, Art Unit 2143